The delegation of the Republic of Guinea- Bissau, which it is my single honor to represent in this General Assembly of the United Nations, welcomes the election of Mr. Amerasinghe to direct our work. We are pleased to join in the congratulations which have been addressed to him and to the other representatives of Member States who have been elected to serve on the General Committee of the General Assembly. We wish them every success in their mission. No one can have any doubt about the skill, experience and selflessness of Mr. Amerasinghe, who has constantly worked for the fulfillment of the noble principles of the great family of the United Nations.
159.	We should also like to pay a tribute to his predecessor, the Prime Minister anMinister for Foreign Affairs of Luxembourg, Mr. Gaston Thorn. Mr. Thorn successfully carried out his difficult task in the defense of the supreme and vital interests of our various countries.
160.	We should also like to take this opportunity to welcome the Republic of Seychelles to the United Nations. We extend to it our congratulations and best wishes and assure it of our fullest co-operation.
161.	It is clear that the work in which the President is now leading us is very important and that the decisions that we are about to adopt on the problems before us will not only affect the immediate future of the peoples of the world but will also have an influence on the march of events, on a world-wide scale.
162.	On this historic occasion, as the thirty-first session of the General Assembly or our Organization gets under way,' it is a pleasure for me, on behalf of the Republic of Guinea-Bissau and its Council of State, to thank all the States Members of the United Nations, the Secretariat and the Secretary-General, Mr. Kurt Waldheim, for their tireless efforts to ensure the survival of this great international body.
163.	I should like to pay a special tribute to that dear-minded and lucid diplomat, who has such a penetrating understanding of the burning international problems of the day. Mr. Kurt Waldheim is a great friend of the Republic of Guinea-Bissau and a companion in arms of the peoples of the third world. We wish to express our gratitude to the Secretary-General, who has always placed his competence and devotion at the service of mankind. The people and Government of Guinea-Bissau consider themselves his great friends and we wish him every success in his career as a statesman and diplomat. We wish to reassure him of our confidence, our support and our unfailing solidarity.
164.	The United Nations already has to its credit a number of significant changes which have taken place in the development of international relations. The prospects for peace in the world strengthen our conviction that people must come together and talk if they are to fulfill the legitimate aspirations of all the countries of the third world to independence and sovereignty. In the circumstances, we must once again reaffirm our position on certain localized events and conflicts which are absorbing all the energies of the peoples engaged in the struggle and obstructing their normal progress towards peace and well-being.
165.	For a clear definition of the pressing problems of the world whose solutions we have gathered here to seek we must, without delay, but with courage and directness, recall to this Assembly the characteristic features of the international situation today; the intolerable facts and events which disturb our existence and the lives of our peoples and States. Thanks to the determination of the international community, reason has finally triumphed in support of the principle of universality, which is one of the fundamental principles of the Organization.
166.	In considering objectively the ways and means to be adopted to give effect to our action we must try to define a code of consistent, courageous and determined conduct for ourselves if our presence here is to have any positive meaning, a meaning that must constantly be renewed, and if those whom we represent nationally and internationally are to be satisfied of our trustworthiness and efficiency.
167.	The people of Guinea-Bissau, who for centuries suffered under foreign domination and who, in order to win freedom and independence, fought a long war that cost the lives of thousands of their best sons, cannot today remain indifferent to international problems. The commitment of the people of Guinea-Bissau in their struggle to bring peace to the territory allows us to affirm that our country will spare no effort and no sacrifice in making its modest contribution to the maintenance of international peace and security, in accordance with the purposes and principles of our Organization's Charter.
168.	That is why the people of the Republic of Guinea- Bissau, now completely rid of colonial domination, resolutely commit themselves on the side of their brothers in southern Africa struggling for national liberation. In our opinion, there can be no development without liberation and, consequently, no guarantee for world peace. It is the duty of all peoples who love peace and justice, in accordance with the various resolutions of our Organization on decolonization, to give effective assistance to the peoples that are still oppressed, in order to hasten their liberation and to struggle by all possible means against those who have still not accepted the objectives which we have set for ourselves.
169.	South Africa and Rhodesia, united in their evil scheme to maintain the African peoples under their domination through the disgraceful practices of racial discrimination and colonial oppression, are continuing With impunity to defy international opinion and morality. Nevertheless, we shall not cease to encourage and unstintingly support the struggle of the national liberation movements, which are row the only legal and legitimate representatives of these problems. The significant progress made by the freedom fighters in Namibia, Zimbabwe and South Africa must lead us further to increase again, in a general and concrete manner, our assistance to all those struggling to free themselves from foreign domination and imperialism in all its forms.
170.	We must therefore make clear our active solidarity with the struggling peoples of southern Africa and stand ready to act at any moment upon their request. The unspeakable massacres of the defenseless populations of Soweto, Johannesburg and Cape Town by Fascist forces are a tragic reminder of the urgent need to ensure the implementation of the resolutions adopted by our Organization against the Government of South Africa. No African people, mo peace-loving, justice-loving people will ever tolerate the massacre of black populations in South Africa. That is why the Republic of Guinea-Bissau firmly supports the liberation movement in South Africa in its struggle against apartheid and for social justice, democracy and an end to all racial domination.
171.	The Government of South Africa must not be allowed to continue illegally to occupy and plunder Namibia, that Territory which the League of Nations had earlier placed under its administration. While we hail the earnest efforts of the Secretary-General to bring Pretoria to its senses, we must at the same time continue to encourage the United Nations, in particular the Security Council, to put an end to South Africa's imposture.
172.	The brother peoples of Mozambique, Zambia and Botswana, who are victims of the racist regime of South Africa and of the economic aggression of the Ian Smith clique, must be able at all times to count on our sympathy and our effective assistance in the defense of their territorial integrity and the pursuit of their economic development protected from all criminal threats from Rhodesia and South Africa.
173.	The Republic of Guinea-Bissau wishes, in accordance with its options and commitments to the people of Angola and their pioneering movement, MPLA, to express its indignation at the refusal to admit the People's Republic of Angola to the United Nations. It is inconceivable that the People's Republic of Angola, already recognized by nearly all the Members of this Organization, should not be allowed to participate here as a fully fledged Member in formulating decisions pertaining to the international community.
174.	We are following also with particular interest events in so-called French Somaliland, and we reaffirm our solid support for the liberation movement in that Territory. The results obtained for the decolonization of that African Territory are undoubtedly a victory for the Somali people. Consequently, a solution must be found in the very near future so that the oppressed people may achieve autonomy and national independence.
175.	We could not fail here to refer to the situation prevailing in the independent Republic of the Comoros.
That African country, which has just attained national independence, still has part of its territory under occupation, thus depriving it of its territorial integrity, which is in flagrant contradiction with the fundamental principles of our Organization's Charter. The delegation of the Republic of Guinea-Bissau can only reaffirm its unswerving support for the people and Government of the Comoros in their just, struggle for territorial integrity.
176.	One of the regions of the world where tension threatening international peace still persists is the Middle East. The critical situation prevailing there is a source of concern, and it is not without anxiety that we have been closely following events. Hundreds of thousands of inhabitants in the area are experiencing untold suffering as the result of these ravaging conflicts. Haying most carefully considered the problem, we recognize its complexity but we believe, however, that it can be resolved.
177.	In order to arrive at a satisfactory and lasting solution, Israel must recognize the injustice it has committed against its Arab neighbors, especially against the people of Palestine. Israel must be willing to correct the situation in the area, so as to be able to open a new chapter in its relations with its neighbors. It should first of all, and without delay, withdraw from the Arab territories which it occupied in June 1967 and the territories assigned to the State of Palestine by the partition plan contained in the resolution (181 (II)] adopted on 29 November 1947 by the General Assembly by virtue of which the State of Israel was born.
178.	In the opinion of the delegation of Guinea-Bissau, the tension in the Middle East will be finally dispelled only if the people of Palestine have their national rights restored to them. Within this framework, the participation of the Palestine Liberation Organization in all efforts to bring about a negotiated settlement of the problem remains the sine qua non of the success of this process. The delegation of Guinea-Bissau wishes to express its whole-hearted, solidarity with those fighting in the just cause of the Arabs, in particular the Palestine Liberation Organization, the legitimate representative of the Palestinian people struggling for the liberation of their usurped motherland.
179.	We are focusing particular attention on the question of Cyprus. We believe that in Cyprus, as in so many other parts of the world, the tension is caused essentially by interference of foreign forces in the domestic affairs of the country. In those circumstances, it is absolutely indispensable, if the situation in Cyprus is to return to normal, for all the foreign forces to respect the resolutions adopted by the United Nations-that is, by the General Assembly and the Security Council, respectively-and stop interfering in the domestic affairs of the island. The Cypriot community must be free to determine its own destiny and to preserve the sovereignty and territorial integrity of its country, in keeping with the policy of neutrality and non-alignment.
180.	Although we have been gratified to note the success registered in the period that has elapsed in regard to the maintenance of peace and security, we remain concerned by . the problem of an artificially divided Korea. That division creates a threat to international peace and security. That is why the Republic of Guinea-Bissau supports the Democratic People's Republic of Korea in its just struggle to put an end to foreign interference in Korea's domestic affairs and to speed up the peaceful reunification of the country.
181.	With regard to Viet Nam, today reunified after a long liberation struggle, an exemplary and triumphant struggle, the Republic of Guinea-Bissau from this rostrum salutes that heroic people which not only contributed to the restoration of peace in the IndoChinese peninsula, but was also the symbol of the resistance of the peoples of the third world. The Socialist Republic of Viet Nam must take its proper place in the United Nations, in accordance with the principle of universality of our Organization.
182.	The Latin American peoples are increasing their action to strengthen their national independence; they wish to recover their natural resources and play their proper role in international life. The assertion of their independence requires the immediate liquidation of colonialism in all its forms. To that end, the independence movements in Latin America must be encouraged and supported by all of us, through active solidarity with Panama in its struggle for the full exercise of sovereignty over the Panama Canal. We firmly support the Chilean democrats also. It is our duty to help the peoples of Panama and Chile in their struggle for territorial integrity, independence and the restoration of democracy.
183.	Two major problems are of concern to the delegation of Guinea-Bissau: what is happening now in Western Sahara and East Timor.
184.	It is obvious that since the signing in Madrid, on 14 November 1975, of the tripartite Agreement  no solution to the problems of Western Sahara has been found. The Saharan people, who have demonstrated their desire for self-determination, have had no choice but to resort to arms. The situation prevailing today in that part of our continent poses a grave threat to international peace and security. That is why our delegation believes that the urgency of the Saharan problem requires more detailed consideration by the Assembly, in order to avoid the worst.
185.	At the time when fascism was overthrown in Portugal, the Frente Revolucionaria Timor Leste Independente [FRETILIN] was preparing finally to assume the leadership of the country and the exercise of national sovereignty. But Indonesia, with annexation as its objective, seized that occasion to jeopardize the independence, territorial integrity and future of the country. We are today witnessing a process designed to eliminate the resistance of the people of Timor. The delegation of the Republic of Guinea-Bissau therefore urgently appeals to the former colonial Power, Portugal, which has the moral and legal duty to ensure the accession of that country to interna¬tional sovereignty, to discharge all its responsibilities and guarantee independence for the people of Timor. We therefore specifically request that the problem of East Timor be considered at this session of the Assembly, so that we may find solutions that will enable the people of Timor freely to express their views on the future of their country.
186.	We see in the present international situation a crystallization of the efforts of our peoples not only to improve their standard of living but also to establish new bases for closer and more effective economic co-operation among peoples. In that regard our Organization's role is to polarize the solidarity which binds us, so that we may constantly seek new ways of establishing a more realistic and more just, I would even say humanitarian, economic order.
187.	The Colombo Conference of Heads of State or Government of Non-Aligned Countries took note in its Political Declaration [A/31/197, annex I] of the profound changes in the over-all balance of forces in the world as a result of the development of the forces of peace, independence and progress. At the same time, it welcomed the efforts and initiatives to strengthen detente. The Conference stressed that peace is far from being achieved in the world, because of the persistence of colonialism, racial discrimination and apartheid; imperialist aggression and foreign occupation; and the policy of the big Powers, foreign domination and economic exploitation. Furthermore, the Conference declared that peace is indivisible and that it cannot be reduced to the mere transfer of confrontation from one region to another, nor can it resign itself to the persistence of tensions. Detente will be precarious if it does not take into account the interests of other countries. The Conference stressed also that detente must lead to the dissolution of military alliances born of the cold war.
188.	The Colombo Conference once again emphasized the limited nature of the process of detente, although it did welcome the results of the Conference on Security and Co-operation in Europe. It drew attention, also, to the close relationship between security in Europe, in the Mediterranean and in the Middle East, and invited the participants in the European Conference to undertake to settle the problems of development in the interests of all countries. It is precisely detente that was responsible for placing on the agenda the reorganization of economic relationships in the world. We have to eliminate inequality and discrimination, and effectively guarantee the sovereign right of all States to dispose of their own natural resources. The seventh special session of the General Assembly called strictly to account those who for centuries have been exploiting the work and resources of others. That session of the General Assembly, followed by the fourth session of UNCTAD held at Nairobi, traced a course for the liquidation of economic oppression. That is why the Republic of Guinea-Bissau firmly supports the claims of the developing and non-aligned countries, a group of which we are an integral part.
189.	Having set forth the views of the Republic of Guinea-Bissau on various international problems which are of concern to our Organization, I should like now to make a brief reference to my own country. The Republic of Guinea-Bissau, a member of most international organizations, which has opted for the policy of non-alignment in its struggle for peace and development, is deeply committed to the course of co-operation with all States in the international community without discrimination, except in the case of two States which still pursue the disgraceful policy of apartheid and colonial and Zionist domination. The Republic of Guinea-Bissau has established diplomatic 
relations with almost all countries of the international community, and today has every intention of developing co-operation at all levels with those States without any discrimination.
190.	Every deterioration in the international situation is caused either by blows delivered against the freedom and independence of the peoples or by the unbridled arms race, and that is why we must combine our efforts to consolidate and make irreversible what has already been done for the sake of the independence and sovereignty of all peoples, peace and international solidarity.
191.	In conclusion we should like to reiterate here our firm determination to work tirelessly for the maintenance of international security and our solidarity with those peoples who are struggling for just causes.
